Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
2.         This communication is a first office action, non-final rejection on the merits.  Claims 1-20, as originally filed, are currently pending and have been considered below.
Priority
3.	The application is filed on 07/10/2020 but claims the benefit of foreign application number KR 10-2019-0110108 filed on 09/05/2019.
Claim Interpretation
4.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

5.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
6.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “speed measuring unit”, “the image acquisition unit”, “the sound acquisition unit”, “the wheel monitoring unit”, or “the manipulation apparatus unit”  in claims 2-3, 9 and 18-19.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
7.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


8.	Claim limitation “speed measuring unit”, “the image acquisition unit”, “the sound acquisition unit”, “the wheel monitoring unit”, or “the manipulation apparatus unit” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim Rejections - 35 USC § 112
9.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
10.	Claim 2-3, 9 and 18-19 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Double Patenting
11.       Claims 1-20 of this application is patentably indistinct from claims 1-20 of copending application (16/906191) and (16/923821).  Pursuant  to 37 CFR 1.78(e) or pre-AIA  37 CFR 1.78(b), when two or more applications filed by the same applicant contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claim Rejections - 35 USC § 103
12.       In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
13.         The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.         Determining the scope and contents of the prior art.
2.         Ascertaining the differences between the prior art and the claims at issue.
3.         Resolving the level of ordinary skill in the pertinent art.
4.         Considering objective evidence present in the application indicating obviousness or nonobviousness.
14.       This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
15.       Claims 1-3 and 5-19 are rejected under 35 U.S.C. 103(a) as being unpatentable over JANG (US 2019/0212736 A1) (hereinafter JANG) in view of Patton (US 2019/0286793 A1) (hereinafter Patton).

               Regarding claim 1, JANG discloses an error monitoring apparatus (para 0055, system error related event situation in the autonomous driving apparatus 100, and an event situation in which a traffic accident occurs), the apparatus comprising: 
a detector configured to determine whether or not a predetermined event has occurred to a first mobility (paragraph 0056, pre-learned plurality of autonomous driving models based on pre-obtained information, paragraph 0013, determined that an event occurs based on sensing information sensed through the sensor, paragraph 0060, driving model which is learned to in response to a predetermined event situation); 
an analyzer configured to analyze the collected ERP based on the determination (para 012, driving models learned to driving status and learned to autonomously drive in response to each of event situations, para 058, apparatus 100 analyzes information from driving model, and determines whether event has occurred); and 
a transmitter configured to send error information of the first mobility to a traffic control server based on an analysis result (para 055, system send error related event situation and event situation in which a traffic accident occurs, and the like, para 183, When error related event occurs, driving model learned in response to system error related event among driving models), 
wherein the predetermined event comprises a traffic accident at least related to the first mobility (para 197, state information related to roads include information on accidents, road information, weather information, and the like, para 060, driving model learned to perform in response to predetermined event situation), and 
wherein the error information of the first mobility comprises at least one of time information regarding when the ERP occurs, a waveform of the ERP, location information of the first mobility, or operational information of the first mobility (para 198, determining the driving state of the vehicle 10, but also current time information, map information, destination information, and the like). 
JANG specifically fails to disclose a sensor configured to collect an event-related potential (ERP) for at least one passenger of the first mobility for a predetermined amount of time.
In analogous art, Patton discloses a sensor configured to collect an event-related potential (ERP) for at least one passenger of the first mobility for a predetermined amount of time (para 064, event system 230 monitor: geographic locations; predetermined set of geographic regions (e.g., vehicle locations, predefined locations, etc.), determined set of geographic regions (e.g., determined operation along a vehicle route, etc.), monitor geographic regions or locations for events, paragraph 0067, geographic regions encountered by an en-route vehicle 210 within predetermined period of time; any other geographic regions associated with vehicle operation, para 0077, determined (e.g., from a set of predetermined waypoints, in FIG. 3, respective waypoint arrival times, and the on-going or anticipated events proximal the route),)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of sensing information sensed by the sensor using the   model to detect state information of the vehicle and state information related to a road on which the vehicle is driving disclosed by JANG to use event-based vehicle operation can include determining a vehicle route; determining geographic regions for the vehicle route as taught by Patton to dynamically facilitating modification of vehicular operation of vehicle (e.g., to travel along an adjusted vehicle route distinct from vehicle route corresponding to vehicle), based on event of interest for the vehicle (e.g., determining and providing an adjusted vehicle route that avoids geographic regions corresponding to event of interest, etc.).  [Patton, para 0029].
Regarding claim 2, JANG discloses the error monitoring apparatus of claim 1, wherein the sensor further comprises at least one of a speed measuring unit, an image acquisition unit, a sound acquisition unit, a wheel monitoring unit, or a manipulation apparatus unit, which are included in the first mobility (para 0065, system information include, speed information, para 147, GPU 133 generates various objects such as icons, images, text, and the like, para 158, outputter 160 include various output circuitry including, display unit that outputs an image and an audio outputter 162 including various audio output circuitry that outputs audio of the content, para 134, sensor 110 for acquiring sensing information and include accelerometer sensor, gyro sensor, proximity sensor, temperature and air quality detection sensors, airbag sensors, tire air pressure sensors, impact sensors, cameras, and the like). 
Regarding claim 3, JANG discloses the error monitoring apparatus of claim 2, wherein the detector is configured to: determine, by applying a predetermined threshold to at least one of the speed measuring unit, the image acquisition unit, the sound acquisition unit, the wheel monitoring unit, or the manipulation apparatus unit, whether or not the predetermined event has occurred to the first mobility (para 0065, system information include, speed information, para 134, sensor 110 for acquiring sensing information and include accelerometer sensor, gyro sensor, proximity sensor, temperature and air quality sensors, airbag sensors, tire pressure sensors, impact sensors, cameras, and the like). 
JANG specifically fails to disclose the predetermined threshold is a value set by a user input or a predefined value, and wherein a magnitude of the predetermined threshold is set according to the speed measuring unit, the image acquisition unit, the sound acquisition unit, the wheel monitoring unit, and the manipulation apparatus unit, respectively.
In analogous art, Patton discloses the predetermined threshold is a value set by a user input or a predefined value, and wherein a magnitude of the predetermined threshold is set according to the speed measuring unit, the image acquisition unit, the sound acquisition unit, the wheel monitoring unit, and the manipulation apparatus unit, respectively (para 064, event detected when signal parameter value increases beyond a reference value (e.g., historic parameter value for the geographic region and recurrent timeframe; threshold value; etc, paragraph 0067, geographic regions encountered by an en-route vehicle 210 within predetermined period of time; any other geographic regions associated with vehicle operation, para 0077, determined (e.g., from a set of predetermined waypoints, in FIG. 3, respective waypoint arrival times, and the on-going or anticipated events proximal the route), para 29, detecting events associated with the set of geographic regions based threshold condition).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of sensing information sensed by the sensor using the   model to detect state information of the vehicle and state information related to a road on which the vehicle is driving disclosed by JANG to use event-based vehicle operation to define the region to be monitored for events include determining a vehicle route as taught by Patton to determined vehicle class, operation parameters and other vehicle parameters; event parameters (e.g., class, type, intensity, past duration, anticipated duration, number of proximal events, distance from the anticipated vehicle location; surrounding event parameters; etc.) for determining and providing an adjusted vehicle route that avoids geographic regions corresponding to event of interest, etc.  [Patton, para 0050].
Regarding claim 5, JANG discloses the error monitoring apparatus of claim 1, wherein the detector is configured to: determine a predetermined threshold differently according to at least one of a type of the ERP or a passenger from whom the ERP is obtained (para 055, system send error related event situation and event situation in which traffic accident occurs, and the like, para 183, When error event occurs, driving model learned in response to system error related event among driving models, para 060, driving model learned to perform in response to predetermined event situation). 
Regarding claim 6, JANG discloses the error monitoring apparatus of claim 1, wherein the transmitter is configured to: transmit error information of the first mobility to the traffic control server when an amplitude of the collected ERP exceeds the predetermined threshold range (para 060, driving model learned to perform in response to predetermined event situation, para 070, driving models stored based on traffic management server, meteorological administration server  and the like). 
Regarding claim 7, JANG discloses a traffic control server (para 0055, system error related event situation in the autonomous driving apparatus 100, and an event situation in which a traffic accident occurs, para 070, sensor sense traffic management server, meteorological administration server) comprising: 
a receiver configured to receive error information of a first mobility from the first mobility (paragraph 0056, pre-learned plurality of autonomous driving models based on pre-obtained information, paragraph 0013, determined that an event occurs based on sensing information sensed through the sensor, paragraph 0060, driving model which is learned to in response to a predetermined event situation); and 
a controller configured to determine a degree of responsibility for a first event occurring to the first mobility based on the error information of the first mobility, wherein the first event comprises a traffic accident at least related to the first mobility (para 058, apparatus 100 analyzes information from driving model, and determines event has occurred, para 055, system send error related event situation and event situation in traffic accident occurs, and the like, para 183, When error related event occurs, driving model learned in response to system error related event among driving models), and 
wherein the error information of the first mobility comprises a waveform of the ERP, location information of the first mobility, or operational information of the first mobility (para 012, driving models learned to driving status and learned to autonomously drive in response to each of event situations, para 058, apparatus 100 analyzes information from driving model, and determines whether event has occurred, para 198, determining driving state of vehicle 10, current time information, map information, destination information, and the like). 
JANG specifically fails to disclose information regarding when an event-related potential (ERP) for at least one passenger in the first mobility occurs.
In analogous art, Patton discloses information regarding when an event-related potential (ERP) for at least one passenger in the first mobility occurs (para 064, event system 230 monitor: geographic locations; predetermined set of geographic regions (e.g., vehicle locations, predefined locations, etc.), determined set of geographic regions (e.g., determined operation along a vehicle route, etc.), monitor geographic regions or locations for events, para 0067, geographic regions encountered by en-route vehicle 210 within predetermined period of time; geographic regions associated with vehicle operation, para 0077, determined (e.g., from set of predetermined waypoints, in FIG. 3, respective waypoint arrival times, and on-going or anticipated events proximal route)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of sensing information sensed by the sensor using the   model to detect state information of the vehicle and state information related to a road on which the vehicle is driving disclosed by JANG to use event-based vehicle operation can include determining a vehicle route; determining geographic regions for the vehicle route as taught by Patton to dynamically facilitating modification of vehicular operation of vehicle (e.g., to travel along an adjusted vehicle route distinct from vehicle route corresponding to vehicle), based on event of interest for the vehicle (e.g., determining and providing an adjusted vehicle route that avoids geographic regions corresponding to event of interest, etc.).  [Patton, para 0029].
Regarding claim 8, JANG discloses the traffic control server of claim 7, wherein the controller is configured to: identify a first event occurring to the first mobility by using error information of the first mobility (para 055, system error related event situation in driving apparatus 100, and an event situation, para 0183, When system error related event occurs, model learned in response to system error related event). 
Regarding claim 9, JANG discloses the traffic control server of claim 8, wherein the controller (para 070, sensor sense data in management server, meteorological administration server) is further configured to: 
obtain information related to the first event from an image acquisition unit that is installed within a predetermined range around a location of the first mobility (paragraph 0056, pre-learned plurality of models based on pre-obtained information, paragraph 0060, driving model learned to in response to a predetermined event situation); and 
identify the first event occurring to the first mobility by using the obtained information and the error information of the first mobility (para 055, system error related event situation in driving apparatus 100, and event situation, para 0183, When system error related event occurs, model learned in response to system error related event). 
Regarding claim 10, JANG discloses the traffic control server of claim 8, wherein the receiver is further configured to: receive error information of at least one second mobility from the second mobility that is different from the first mobility (paragraph 0060, driving model which is learned to in response to a predetermined event situation, para 129, receives the event occurrence information), and wherein the controller is configured to:
 identify, by using the error information of the second mobility, a second event occurring to the second mobility; and select a second mobility related to the first event based on the identified second event (para 055, system error related event situation in driving apparatus 100, and an event situation, para 0183, When system error related event occurs, model learned in response to system error related event). 
Regarding claim 11, JANG discloses the traffic control server of claim 10, wherein, when the second event is the same as the first event, the controller is configured to select a second mobility to which the second event occurs (para 054, second driving model that is learned in response to each of various events). 
Regarding claim 12, JANG discloses the traffic control server of claim 9, wherein the controller is configured to: determine a degree of responsibility for an onset of the first event between the first mobility and the selected second mobility (para 21, driving model which is learned to autonomously drive in response to each of event situations, para 59, apparatus 100 selects driving model in response to the determined event and pre-obtained information to second driving model). 
Regarding claim 13, JANG discloses the traffic control server of claim 12, wherein the degree of responsibility is proportional to a peak value of ERP of the first mobility and a peak value of ERP of the second mobility (para 012, driving models learned to driving status and learned in response to each of event situations, para 058, apparatus 100 analyzes information from model, determines event has occurred). 
Regarding claim 14, JANG discloses a traffic accident analysis system, the system (para 0055, system error related event situation in the autonomous driving apparatus 100, and an event situation in which a traffic accident occurs) comprising: 
an error monitoring apparatus (para 183, When error related event occurs, driving model learned in response to system error related event among driving models) configured to: 
transmit error information of a mobility to a traffic control server (para 055, system send error related event situation and event situation in which a traffic accident occurs, and the like, para 183, When error related event occurs, driving model learned in response to system error related event among driving models); 
determine whether or not a predetermined event has occurred to a first mobility (para 060, driving model learned to perform in response to predetermined event situation, para 070, driving models stored based on traffic management server, meteorological administration server  and the like); 
analyze the collected ERP based on the determination (para 012, driving models learned to driving status and learned to autonomously drive in response to each of event situations, para 058, apparatus 100 analyzes information from driving model, and determines whether event has occurred); and 
transmit the error information of the first mobility to the traffic control server based on an analysis result para 055, system send error event situation and event situation in which a traffic accident occurs, and the like, para 183, When error related event occurs, model learned in response to error related event among models); and 
a traffic control server configured to: determine a degree of responsibility for an onset of a predetermined event between mobilities by using the error information of a mobility (para 197, state information related to roads include information on accidents among vehicles 10, road, weather information, and the like, para 060, driving model which is learned to perform in response to a predetermined event situation); 
receive the error information of the first mobility from the monitoring apparatus; and determine a degree of responsibility for a first event occurring to the first mobility, wherein the predetermined event comprises a traffic event that is related at least to the first mobility (para 012, driving models learned to driving status and learned to autonomously drive in response to each of event situations, para 058, apparatus 100 analyzes information from driving model, and determines whether event has occurred), and wherein the error information of the first mobility comprises at least one of time information regarding when the ERP occurs, a waveform of the ERP, location information of the first mobility, or operational information of the first mobility (para 198, determining the driving state of the vehicle 10, but also current time information, map information, destination information, and the like). 
JANG specifically fails to disclose collect an event-related potential (ERP) for at least one passenger of the first mobility for a predetermined amount of time.
In analogous art, Patton discloses collect an event-related potential (ERP) for at least one passenger of the first mobility for a predetermined amount of time (para 064, event system 230 monitor: geographic locations; predetermined set of geographic regions (e.g., vehicle locations, predefined locations, etc.), determined set of geographic regions (e.g., determined operation along a vehicle route, etc.), monitor geographic regions or locations for events, paragraph 0067, geographic regions encountered by an en-route vehicle 210 within predetermined period of time; any other geographic regions associated with vehicle operation, para 0077, determined (e.g., from a set of predetermined waypoints, in FIG. 3, respective waypoint arrival times, and the on-going or anticipated events proximal the route),)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of sensing information sensed by the sensor using the   model to detect state information of the vehicle and state information related to a road on which the vehicle is driving disclosed by JANG to use event-based vehicle operation can include determining a vehicle route; determining geographic regions for the vehicle route as taught by Patton to dynamically facilitating modification of vehicular operation of vehicle (e.g., to travel along an adjusted vehicle route distinct from vehicle route corresponding to vehicle), based on event of interest for the vehicle (e.g., determining and providing an adjusted vehicle route that avoids geographic regions corresponding to event of interest, etc.).  [Patton, para 0029].
Regarding claim 15, JANG discloses the traffic accident analysis system of claim 14, wherein the traffic control server is configured to: receive error information of at least one second mobility from the second mobility that is different from the first mobility (para 060, driving model learned to perform in response to predetermined event situation, para 070, driving models stored based on traffic management server, meteorological administration server  and the like); identify a second event occurring to the second mobility by using error information of the second mobility; select a second mobility with a second event that is the same as the first event; and determine a degree of responsibility for the first event between the first mobility and the selected second mobility (para 012, driving models learned to driving status and learned to autonomously drive in response to each of event situations, para 058, apparatus 100 analyzes information from driving model, and determines whether event has occurred, para 198, determining driving state of vehicle 10, current time information, map information, destination information, and the like). 
Regarding claim 16, JANG discloses the traffic accident analysis system of claim 15, wherein the degree of responsibility is proportional to a peak value of ERP of the first mobility and a peak value of ERP of the second mobility (para 055, system send error related event situation and event situation in which traffic accident occurs, and the like, para 183, When error event occurs, driving model learned in response to system error related event among driving models, para 060, driving model learned to perform in response to predetermined event situation). 
Regarding claim 17, JANG discloses an error monitoring method, the method comprising: determining whether or not a predetermined event has occurred to a first mobility (para 0055, system error related event situation in the autonomous driving apparatus 100, and an event situation in which a traffic accident occurs); 
analyzing the collected ERP based on the determination (para 012, driving models learned to driving status and learned to autonomously drive in response to each of event situations, para 058, apparatus 100 analyzes information from driving model, and determines whether event has occurred); and 
transmitting error information of the first mobility to a traffic control server based on an analysis result, wherein the predetermined event comprises a traffic accident related at least to the first mobility (para 055, system send error related event situation and event situation in which a traffic accident occurs, and the like, para 183, When error related event occurs, driving model learned in response to system error related event among driving models), and 
wherein the error information of the first mobility comprises at least one of time information regarding when the ERP occurs, a waveform of the ERP, location information of the first mobility, or operational information of the first mobility (para 012, driving models learned to driving status and learned to autonomously drive in response to each of event situations, para 198, determining the driving state of the vehicle 10, but also current time information, map information, destination information, and the like). 
JANG specifically fails to disclose sensing to collect an event-related potential (ERP) for at least one passenger of the first mobility for a predetermined amount of time.
In analogous art, Patton discloses sensing to collect an event-related potential (ERP) for at least one passenger of the first mobility for a predetermined amount of time (para 064, event system 230 monitor: geographic locations; predetermined set of geographic regions (e.g., vehicle locations, predefined locations, etc.), determined set of geographic regions (e.g., determined operation along a vehicle route, etc.), monitor geographic regions or locations for events, paragraph 0067, geographic regions encountered by an en-route vehicle 210 within predetermined period of time; any other geographic regions associated with vehicle operation, para 0077, determined (e.g., from a set of predetermined waypoints, in FIG. 3, respective waypoint arrival times, and the on-going or anticipated events proximal the route),)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of sensing information sensed by the sensor using the   model to detect state information of the vehicle and state information related to a road on which the vehicle is driving disclosed by JANG to use event-based vehicle operation can include determining a vehicle route; determining geographic regions for the vehicle route as taught by Patton to dynamically facilitating modification of vehicular operation of vehicle (e.g., to travel along an adjusted vehicle route distinct from vehicle route corresponding to vehicle), based on event of interest for the vehicle (e.g., determining and providing an adjusted vehicle route that avoids geographic regions corresponding to event of interest, etc.).  [Patton, para 0029].
Regarding claim 18, JANG discloses the error monitoring method of claim 17, wherein the sensing is performed by at least one of a speed measuring unit, an image acquisition unit, a sound acquisition unit, a wheel monitoring unit, or a manipulation apparatus unit, which are included in the first mobility (para 0065, system information include, speed information, para 147, GPU 133 generates various objects such as icons, images, text, and the like, para 158, outputter 160 include various output circuitry including, display unit that outputs an image and an audio outputter 162 including various audio output circuitry that outputs audio of the content, para 134, sensor 110 for acquiring sensing information and include accelerometer sensor, a gyro sensor, a proximity sensor, temperature and air quality detection sensors, airbag sensors, tire air pressure sensors, impact sensors, cameras, and the like). 
Regarding claim 19, JANG discloses the error monitoring method of claim 18, wherein the method further comprises: determining whether or not the predetermined event has occurred to the first mobility by applying a predetermined threshold to at least one of the speed measuring unit, the image acquisition unit, the sound acquisition unit, the wheel monitoring unit, or the manipulation apparatus unit (para 0065, system information include, speed information, para 147, GPU 133 generates various objects such as icons, images, text, and the like, para 158, outputter 160 include various output circuitry including, display unit that outputs an image and an audio outputter 162 including various audio output circuitry that outputs audio of the content, para 134, sensor 110 for acquiring sensing information and include accelerometer sensor, a gyro sensor, a proximity sensor, temperature and air quality detection sensors, airbag sensors, tire air pressure sensors, impact sensors, cameras, and the like). 
JANG specifically fails to disclose predetermined threshold is a value set by a user input or a predefined value, and wherein a magnitude of the predetermined threshold is set according to the speed measuring unit, the image acquisition unit, the sound acquisition unit, the wheel monitoring unit, and the manipulation apparatus unit, respectively.
In analogous art, Patton discloses the predetermined threshold is a value set by a user input or a predefined value, and wherein a magnitude of the predetermined threshold is set according to the speed measuring unit, the image acquisition unit, the sound acquisition unit, the wheel monitoring unit, and the manipulation apparatus unit, respectively (para 064, event detected when signal parameter value increases beyond a reference value (e.g., historic parameter value for the geographic region and recurrent timeframe; threshold value; etc, paragraph 0067, geographic regions encountered by an en-route vehicle 210 within predetermined period of time; any other geographic regions associated with vehicle operation, para 0077, determined (e.g., from a set of predetermined waypoints, in FIG. 3, respective waypoint arrival times, and the on-going or anticipated events proximal the route), para 29, detecting events associated with the set of geographic regions based threshold condition).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of sensing information sensed by the sensor using the  model to detect state information of the vehicle disclosed by JANG to use event-based vehicle operation to define the region to be monitored for events include determining a vehicle route as taught by Patton to determined vehicle class, operation parameters and other vehicle parameters and surrounding event parameters for determining and providing adjusted vehicle route that avoids geographic regions corresponding to event of interest, etc.  [Patton, para 0050].
15.       Claims 4 and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over JANG (US 2019/0212736 A1) (hereinafter JANG) in view of Patton (US 2019/0286793 A1) (hereinafter Patton) and further in view of Fadem (US 2014/0128763 A1) (hereinafter Fadem).
Regarding claim 4, JANG and Patton fails to disclose the error monitoring apparatus of claim 1, wherein the ERP comprises at least one of error-related negativity (ERN), error positivity (Pe), correct-related negativity (CRN), or correct positivity (Pc). 
In analogous art, Fadem discloses the error monitoring apparatus of claim 1, wherein the ERP comprises at least one of error-related negativity (ERN), error positivity (Pe), correct-related negativity (CRN), or correct positivity (Pc) (para 11, ERP peaks to detect and analyze characterized by peak amplitude and latency effects, para 38, data are analyzed by subtracting average ERP from average ERPs for deviants, para 08, ERP waveforms are described in terms of positive and negative peaks).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of sensing information sensed by the sensor using the   model to detect state information of the vehicle and state information related to a road on which the vehicle is driving disclosed by JANG to use ERP peaks to detect and analyze characterized by peak amplitude and latency effects, scalp distributions as taught by Fadem to perform ERP tests and analyzing the resulting data be developed that would be suitable for the clinical environment dynamically facilitating modification of operation to detect conditions [Fadem, para 068].
Regarding claim 20, JANG and Patton fails to disclose the error monitoring method of claim 17, wherein the method comprises: when an amplitude of the collected ERP exceeds a predetermined threshold range, transmitting error information of the first mobility to the traffic control server, wherein the ERP comprises at least one of error-related negativity (ERN), error positivity (Pe), correct-related negativity (CRN), or correct positivity (Pc). 
In analogous art, Fadem discloses the error monitoring method of claim 17, wherein the method comprises: when an amplitude of the collected ERP exceeds a predetermined threshold range (para 134, threshold exceeded for maximum time or maximum number of attempts), transmitting error information of the first mobility to the traffic control server, wherein the ERP comprises at least one of error-related negativity (ERN), error positivity (Pe), correct-related negativity (CRN), or correct positivity (Pc) (para 11, ERP peaks to detect and analyze characterized by peak amplitude and latency, para 38, data analyzed by subtracting average ERP from average ERPs for deviants, para 08, ERP waveforms described in terms of positive and negative peaks).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of sensing information sensed by the sensor using the   model to detect state information of the vehicle and state information related to a road on which the vehicle is driving disclosed by JANG to use ERP peaks to detect and analyze characterized by peak amplitude and latency effects, scalp distributions as taught by Fadem to perform ERP tests and analyzing the resulting data be developed that would be suitable for the clinical environment dynamically facilitating modification of operation to detect conditions [Fadem, para 068].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mirza Alam whose telephone number is (469) 295-9286.  The examiner can normally be reached on Monday-Thursday 7:30AM-6:00PM (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571) 272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for Published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MIRZA F ALAM/Primary Examiner, Art Unit 2689